Fourth Court of Appeals
                                San Antonio, Texas
                                     February 27, 2018

        No. 04-17-00400-CR, 04-17-00401-CR, 04-17-00402-CR & 04-17-00403-CR

                                    Logan Trey FIELD,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

               From the 216th Judicial District Court, Gillespie County, Texas
                         Trial Court No. 5810, 5811, 5812 & 5813
                      Honorable N. Keith Williams, Judge Presiding

                                      ORDER

       The Appellant’s Motion to Extend Time to File Appellant’s Brief is hereby GRANTED.
Time is extended to March 28, 2018.


                                                         PER CURIAM

ATTESTED TO:        __________________________
                    Keith E. Hottle
                    Clerk of Court